1                                       NOTE: CHANGES MADE BY THE COURT
2
3
4
5
6
                                                                       JS-6
7
8                              UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
11 VOLKSWAGEN GROUP OF AMERICA, )                      Case No. 8:19-cv-01511-JLS-KES
     INC., a New Jersey corporation           )
12                                            )
                   Plaintiff,                 )        ORDER RE STIPULATION FOR
13                                            )        PERMANENT INJUNCTION AND
           v.                                 )        DISMISSAL WITH PREJUDICE
14                                            )
                                              )
15   EMD AUTO, a California corporation;      )
     EMMANUELE DESIGN, LLC, a California )
16   corporation; THOMAS EMANUELE, an         )
     individual; PARTS SCORE, a Arizona       )
17   corporation; JASON AMIOT, an individual, )
                                              )
18              Defendants.                   )
                                              )
19                                            )
                                              )
20
21              The Court has reviewed the Stipulation for Final Judgment and Permanent
22   Injunction regarding the EMD Defendants and ORDERS as follows:
23                               PERMANENT INJUNCTION
24              The EMD Defendants and their owners, shareholders, officers, directors,
25   employees, agents, successors, and all persons acting in concert or in participation with any
26   of them are hereby permanently enjoined from:
27                    (a) imitating, copying, or making any unauthorized use of any of the Audi
28              and VW Marks, counterfeits thereof, or any confusingly similar variations thereof


                                                  1
1               on any products, including automotive grilles and automotive badging, other
2               goods, signage, advertisements, business premises, uniforms, services, videos,
3               promotional literature, promotional telecasts, broadcasts, packaging, or within any
4               Internet domain names, or on any websites;
5                      (b) importing, manufacturing, producing, distributing, circulating, selling,
6               offering for sale, advertising, promoting or displaying any product or good,
7               including but not limited to, importing, manufacturing, advertising or selling non-
8               genuine parts and accessories for Audi and VW vehicles, such as, for example,
9               grilles or other aftermarket goods incorporating the Audi and VW Marks;
10                     (c) using any simulation, reproduction, counterfeit, copy or confusingly
11              similar variation of the Audi and VW Marks or trade dress in connection with the
12              promotion, advertisement, display, sale, offering for sale, manufacture, production,
13              circulation or distribution of any service or product including but not limited to
14              advertising non-genuine goods or services using the Audi and VW Marks in a
15              confusing manner;
16                     (d) using any false designation of origin or false description, including
17              without limitation, any letters or symbols constituting the Audi and VW Marks or
18              trade dress, or performing any act, which can, or is likely to lead members of the
19              trade or public to believe that the EMD Defendants and/or any service or product
20              manufactured, distributed or sold by Defendants is in any manner associated or
21              connected with Audi and VW, or is sold, manufactured, licensed, sponsored,
22              approved or authorized by Audi and/or VW by using advertising language that is
23              likely to confuse consumers regarding the source of those aftermarket goods; and
24                     (e) instructing, assisting, aiding or abetting any other person or business
25              entity in engaging in or performing any of the activities referred to in
26              subparagraphs (a) through (d) above.
27              The EMD Defendants are further ordered to deliver to Audi and VW and their
28   counsel for destruction all products, labels, tags, signs, prints, packages, videos, and

                                                    2
1    advertisements in their possession or under their control, bearing or using any or all of the
2    Audi and VW Marks or any confusingly similar variation thereof, and all plates, molds,
3    matrices and other means of making the same, pursuant to 15 U.S.C. § 1118.
4               The EMD Defendants are further ordered to serve upon Audi’s and VW’s
5    counsel within thirty (30) days after entry of this judgment, a report in writing under oath,
6    setting forth in detail the manner and form in which the EMD Defendants have complied
7    with the above.
8               The EMD Defendants are further ordered to permit Audi and VW, counsel for
9    Audi and VW, and/or auditors for Audi and VW to inspect the EMD Defendants’ premises
10   for a period of twelve months after entry of this judgment to assess Defendants’
11   compliance with this Permanent Injunction.
12                          PARTIES’ SETTLEMENT AGREEMENT
13              Plaintiff and the EMD Defendants have entered into a Settlement Agreement
14   for the resolution of the claims asserted in this matter.
15                                     DISMISSAL OF CLAIMS
16              Based upon the parties’ Stipulation and Settlement, all claims asserted by
17   Plaintiff against the EMD Defendants in this action are hereby DISMISSED with
18   prejudice. However, the Court retains and shall have continuing jurisdiction to
19   enforce the terms of this Permanent Injunction, but the clerk will close the case for
20   administrative purposes.
21   SO ORDERED.
22   IT IS SO ORDERED.
23   DATED: November 27, 2019
24
                                                   Hon. Josephine L. Staton
25                                                 UNITED STATES DISTRICT JUDGE
26
27
28

                                                    3
